Citation Nr: 0723233	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound to the left thigh involving 
Muscle Group XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a disability rating in excess of 10 
percent for the veteran's service-connected residuals of a 
gunshot wound to the left thigh involving Muscle Group XIII.

In an October 2006 decision, the Board also denied a 
disability rating in excess of 10 percent for the veteran's 
gunshot wound injury.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
April 2007 order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).  This case is once again before the Board for 
review. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Joint Motion, the Board finds that additional 
development is needed before it can adjudicate the issue on 
appeal.

The veteran's disability due to residuals of gunshot wound 
injury to the left thigh has been evaluated as 10 percent 
disabling under Diagnostic Code (DC) 5313, for Muscle Group 
XIII, which includes the biceps femoris, and involves 
extension of the hip and flexion of the knee, outward and 
inward rotation of a flexed knee and synchronizing 
simultaneous flexion of the hip and knee, and extension of 
the hip and knee.  38 C.F.R. § 4.73, DC 5313 (2006).  Thus, 
this muscle group involves both the veteran's left knee and 
hip. 

Unfortunately, the veteran has not been provided an adequate 
examination to determine the nature and severity of his 
service-connected gunshot wound injury involving Muscle Group 
XIII.  When examined by VA in September 2003, the examiner 
did not discuss muscle loss or range of motion concerning the 
veteran's left knee and hip.  

Therefore, the RO should schedule the veteran for a VA 
compensation examination to determine the current nature and 
severity of his gunshot wound injury involving Muscle Group 
XIII.  See 38 U.S.C.A. § 5103A (West Supp. 2005).  See Massey 
v. Brown, 7 Vet. App. 204 (1994) (holding that an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria).  The 
examination must include findings with respect to range of 
motion of the left knee and hip, including functional loss 
due to pain, weakened movement, excess fatigability, 
incoordination, pain on movement, and limitation of motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

The Joint Motion also pointed out that the Board should 
consider whether a separate rating is warranted for symptoms 
of procioception and tingling in the veteran's left ankle and 
foot, which were identified on VA examination in July 2000.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that 
all disabilities, including those arising form a single 
disease entity, are to be rated separately).  Thus, the VA 
examination report should include a medical opinion as to 
whether the veteran's symptoms in his left foot and ankle are 
related to his service-connected gunshot wound injury 
involving Muscle Group XIII as opposed to his nonservice-
connected peripheral vascular disease with claudication in 
both calves. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected residuals of a gunshot wound to 
the left thigh involving Muscle Group 
XIII.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner should clearly indicate the 
specific muscle groups involved and 
quantify the degree of any muscle damage 
as a result of the gunshot wound injury.  
The examination should include a complete 
test of the range of motion of the left 
knee and left hip, documented in degrees.  
The claims file should be provided and 
the examiner should note in the opinion 
that it was available.

The examiner should also answer the 
following questions: (a) whether the left 
knee or left hip exhibits weakened 
movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); (b) whether pain significantly 
limits functional ability during flare-
ups or when the joints are used 
repeatedly over a period of time (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups); and (c) 
to what degree, if any, the veteran 
experiences recurrent subluxation or 
lateral instability of left knee. 

Lastly, the examiner should determine 
whether any of the veteran's symptoms in 
his left foot and ankle are related to 
his service-connected gunshot wound 
injury involving Muscle Group XIII as 
opposed to his nonservice-connected 
peripheral vascular disease with 
claudication in both calves.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In doing so, the RO 
should adjudicate whether the veteran's 
symptoms in his left foot and ankle are 
related to his service-connected gunshot 
wound injury.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
addresses the additional evidence 
associated with the claims file.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


